ACCEPTED
                                                                                                        03-14-00605-CR
                                                                                                               4510750
                                                                                              THIRD COURT OF APPEALS
                                                                                                         AUSTIN, TEXAS
                                                                                                   3/16/2015 1:18:16 PM
                                                                                                      JEFFREY D. KYLE
                                                                                                                 CLERK

                                    CAUSE No. 03-14-00605-CR

                               IN THE COURT OF APPEALS             FILED IN
                                                             3rd COURT OF APPEALS
                       FOR THE THIRD COURT OF APPEALS DISTRICT AUSTIN, TEXAS
                                    AUSTIN, TEXAS
                                                                             3/16/2015 1:18:16 PM
                                                                               JEFFREY D. KYLE
                                                                                     Clerk
                                 HOWARD THOMAS DOUGLAS,
                                        Appellant,

                                                 VS.

                                     THE STATE OF TEXAS,
                                           Appellee.

                           On appeal from Cause No. D-1-DC-12-900059,
                                 in the 331 st Judicial District Court,
                                        Travis County, Texas

                        APPELLANT'S SECOND MOTION FOR
                   EXTENSION OF TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Appellant, Howard Thomas Douglas, and files this Second Motion for

Extension of Time to File Appellant's Brief, and in suppmi thereofrespectfully shows this Comi

the following:

                                                  I.

                 APPELLANT SEEKS EXTENSION OF TIME TO FILE BRIEF

       1.        Appellant is appealing his conviction in the 331 st Judicial District Comi of Travis

County, Texas, for the felony offense of securing execution of a document by deception.

       2.        Appellant's Brief is due to be filed on March 16,2015.

       3.        Trial lasted one week and resulted in five volumes of testimony and six volumes

of exhibits, and Appellant's counsel needs additional time to review the testimony and evidence,

and to conduct additional research and organize the arguments on behalf of Appellant. Given the

nature of the issues expected to be asserted on appeal in this matter, Appellant's counsel

DEFENDANT'S SECOND MOTION TO EXTEND TIME TO FILE BRIEF                                PAGEl
respectfully submits that justice would be best served by allowing Appellant's counsel additional

time in which to prepare Appellant's Brief. For example, Appellant anticipates asserting as one

of his arguments on appeal that the evidence was not legally sufficient to support the jury's

verdict of guilty. Appellant's counsel needs additional time to review all of the testimony and

the exhibits in order to present a thorough analysis of such evidence to this Court.

        4.      Appellant respectfully moves this Court for an extension of thirty (30) days

in which to file Appellant's Brief. See Tex. R. App. P. 10,5(b), 38.6(d), making Appellant's

Brief due on April 15, 20 15.

        5.      State Does Not Oppose Extension. Appellant's counsel confeiTed via telephone

with Ms. Angie Creasy, counsel for the State of Texas, on March 16, 2015, regarding the merits

of this Motion, and Ms. Creasy stated that the State does not oppose Appellant's motion to

extend time to file Appellant's Brief.

                                              II.

                                            PRAYER

        WHEREFORE, PREMISES CONSIDERED, Appellant moves this Court to grant

Appellant an extension of thirty (30) days in which to file Appellant's Brief, making the Brief

due on or before April 15, 2015. Appellant fmiher seeks such other relief to which he may be

entitled, at law or in equity.




DEFENDANT'S SECOND MOTION TO EXTEND TIME TO FILE BRIEF                                 PAGE 2
                                           Respectfully submitted,

                                           /S/ Craig M. Price
                                           Craig M. Price
                                           State Bar No. 16284170
                                           Hammerle Finley & Scroggins Law Finn
                                           2871 Lake Vista Dr., Suite 150
                                           Lewisville, Texas 75067
                                           Tel: (972) 436-9300
                                           Fax: (972) 436-9000
                                           Attomey for Appellant


                            CERTIFICATE OF CONFERENCE

       I certify that Appellant's cuiTent counsel conferred via email with Ms. Angie Creasy,

counsel for the State of Texas, on March 16, 2015, regarding the merits of this Motion, and Ms.

Creasy stated that she does not oppose Appellant's Second Motion to Extend Time to File

Appellant's Brief.

                                                    /S/ Craig M. Price
                                                   Craig M. Price


                               CERTIFICATE OF SERVICE

       This is to ce1iify that on March 16, 2015, a true and con·ect copy of the above and

foregoing document was served on the District Attomey's Office, Travis County, PO Box 1748,

Austin, Texas 78767, bye-service.

                                                  /S/ Craig M. Price
                                                  Craig M. Price




DEFENDANT'S SECOND MOTION TO EXTEND TIME TO FILE BRIEF                          PAGE3